Green, J. P.
(dissenting in part). I respectfully dissent in part. I agree that Supreme Court erred in directing a verdict on liability in plaintiffs favor. I do not agree with the majority that the jury’s verdict of no cause of action should be reinstated. Defendant admitted that he failed to take a history from plaintiff to determine when and how the wound had reopened. All of the experts who testified with respect to that failure agreed that the acceptable podiatric standard of care required testing when confronted with a causally unknown reopening of the surgical wound accompanied by swelling, redness, and increased pain, all symptoms presented by plaintiff. On this record, the preponderance of the evidence in favor of plaintiff was so great that the verdict of no cause of action could not have been reached upon any fair interpretation of the evidence (see, Dannick v County of Onondaga, 191 AD2d 963, 964; CPLR 4404 [a]). I would therefore modify the order and judgment by granting a new trial also on liability. (Appeal from Order and Judgment of Supreme Court, Monroe County, Polito, J.— Negligence.) Present — Green, J. P., Pine, Hayes, Scudder and Lawton, JJ.